PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CLARENCE HINES; JOHN COOKE WILSON;
ORLANDO BRINSON; KHALIL KASSON ALI
AL-MUNIN; COY S. GUNTER;
LUMUMBA MUMIA TAFARI-I a/k/a
Lummie Hearns; MALIK BAQI; TAHRIM
SUPREME C. JIHAD; KENNETH
WASHINGTON; SALAAM A. HAKIM a/k/a
Michael Bailey; ZAKARIYA ABDUL
SHAHID; RAY CHARLES DEGRAFFENREID;
MAURICE LIVINGSTON; DEMARCUS
MARSHALL; HAKIM SABUR MUHAMMAD;
RAS KOLONJI MUATA KAFELE;
WILLIE JAMES ASBURY; MUSTAFA
ABDULLAH A. AL-MUJAHID;
JOHN MICHAEL GLADNEY; DAVIS YOUNG;
BRUCE SCOTT; CHRIS LEFEVER; DASHEL
STROBERT; VINCENT KEMP; LARRY         No. 96-7318
BOBEAN; ROYCE MAURICE COLLINS;
JOHN BRINSON; GARY L. MOORE;
JAME A. KHALIQ; LESTER YOUNG;
PHILIP H. TANNER; MICHAEL LANDRY;
DONCHELL WADE BLATCH; WILLIAM R.
SMITH; MARK T. LARSEN;
KAHIM KHAMIL MUHAMMAD; ADRIAN
HICKS; MATIN ABDUL ALI MUNTAQIM
a/k/a Marshall L. Land; YUSUF AHMAD
ABDULLAH MUHAMMAD; HEYWARD
HARRISON, JR.; BARRY ALAN FOWLER;
RAHEEM ABDULLAH AL-RAQIB;
JAMES B. PATTERSON; DON ERIC
ROBERTSON; TYRONE MITCHELL;
OMAR ABDEL AL NUMIT a/k/a John
James Bell; CECIL ALLEN SIMMONS;
JOSEPH T. JACKSON; WILLIE GARY;
KOJO SOWETO AMEEN;
MALCOM OMAWALE ABDULLAH; GERALD
GARNER; QUASH A. ABBASS a/k/a
Charles James Lee a/k/a Rush Abdul
B. Ali Abu Abbass; GREGORY L.
FENNELL; RAS KOLONJI MUTATA
KAFELE; EDWARD BULL; FREDDIE GREEN;
UTAMU MFUME; CURTIS A. NICHOLAS;
JIMMY L. BELTON; KEVIN SMITH;
RAS NJONJO AFI KHAFRE; FRANK J.
BURGESS; EDDIE L. HALL; STEVEN
PHILLIPS; THEODORE HARRISON, JR.;
KEVIN SMITH; RODERICK DENNIS FOLKS;
LLEWELLYN NELSON; LUMMIE HEARINS;
SHAKA MACUMBA ZULU X a/k/a
Michael W. Montgomery; GREGORY
CAMPBELL; GREGG L. RAY; RUFUS
MULDROW; KHAYRI ABDULLAH
MUHAMMAD; DERRELL EDWARDS;
DONALD LLOYD; TIMOTHY C. BAKER;
AHMAD M. MUJIHADIN a/k/a Robert
Frost; TAFARA MOYENDA a/k/a Robert
Frost; JEROME WILLIAMS; ELVIS C.
TAYLOR; EVERTON BIN CROSBY;
WILLIAM J. COPELAND; OWEN
HENDERSON; CHARLES SERGIO HAGLER,
JR.; COLVILLE BRISSETT; AHMAD KANS
ABDUL SATTAR; MARCHS A. JOSEPH;
MIKAIL ABDULLAH; RONNIE BRIGHTMAN;
TERRY MICHAEL CASSELL,
Plaintiffs-Appellants,

and

              2
TOMMY E. BLACKMON; WILLIAM
WHALEY; REGINALD R. FERGUSON;
MICHAEL CAMPBELL; VAN TYLER, JR.;
ISMAIL ABDUR RASHID; MACK ALLEN
DAVIS,
Plaintiffs,

and

UNITED STATES OF AMERICA,
Intervenor,

v.

SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; STATE OF SOUTH
CAROLINA; DAVID BEASLEY, Governor;
MICHAEL MOORE, Director, South
Carolina Department of Corrections;
OMAR SHAHEED; TERRY BROOKS; RALPH
MEDLOCK; EDSEL T. TAYLOR, Warden;
ROBERT WARD, Warden; SUSAN HILTON;
JOHN W. PORTER; RAY REESE; YOHANCE
MOYENDA; LT. FNU; SGT. FITTS; DEPUTY
WARDEN MCCANTS; WARDEN
MONTGOMERY; BERNARD WALKER,
Deputy Warden; MARVIN T. JARRETT;
RILEY JAMES; RICARDO GRANT; YASIN
ABDUL-HAKIM; ABREHAM PEOPLES;
JAMES D. ROBINSON, ASU Supervisor;
GERALDINE MIRO, Warden; LAURIE
BESSINGER, Warden; CHAPLAIN
SCOTLAND; J. P. HALL; GLYNN
SHERMAN, Chaplain; JIM BEAM, Warden;
OSCAR FAULKENBERRY; C. J. CEPAK,
Warden; VAUGHN JACKSON; WILLIAM
WELDON, Warden; WILLIAM DAVIS,
Warden; GEORGE MARTIN, III, Warden;
TONY STRAWHORN; SAM D. O'KELLEY;

              3
MILAN O'BRADOVICH; ELAINE ROBINSON,
Deputy Warden; JOSEPH BLACK, Deputy
Warden; PHILIP MCLEOD; LARRY
BATSON; CLARENCE BENJAMIN; R.
WOODBERRY; FRED THOMPSON; OFFICER
MARTIN; N. MCLENDON; IRC BROWN; R.
ADAMS; MORRIS ELMORE; JOHN PATE;
PAUL BUTLER; JOHN MAXEY; J. D.
WESSINGER; FRANK MADDOX; SERGEANT
CASEY; T. WHITE; CORRECTIONAL
OFFICER MANIGO; W. RICHARDSON; E.
SPIGNER; R. RICE; P. LITTLE;
CORRECTIONAL OFFICER LEE; S.
CHISHOLM; N. MCFADDEN; S.
MUHAMMAD; GARY BUTTS; SIX
UNKNOWN CORRECTIONAL OFFICERS, in
"Riot" Unit; BOBBY RUTHERFORD; JAMES
SAVAGE; RICHARD BUNDRICK; NATALIE
WILLIAMS; WILLIAM MARTIN; TERREL
CANNON, SR.; W. RICHARDSON; REGGIE
ROUSE; DR. BOOLWARE,
Defendants-Appellees.

              4
CLARENCE HINES; JOHN COOKE WILSON;
ORLANDO BRINSON; KHALIL KASSON ALI
AL-MUNIN; COY S. GUNTER;
LUMUMBA MUMIA TAFARI-I a/k/a
Lummie Hearns; MALIK BAQI; TAHRIM
SUPREME C. JIHAD; KENNETH
WASHINGTON; SALAAM A. HAKIM a/k/a
Michael Bailey; ZAKARIYA ABDUL
SHAHID; RAY CHARLES DEGRAFFENREID;
MAURICE LIVINGSTON; DEMARCUS
MARSHALL; HAKIM SABUR MUHAMMAD;
RAS KOLONJI MUATA KAFELE;
WILLIE JAMES ASBURY; MUSTAFA
ABDULLAH A. AL-MUJAHID;
JOHN MICHAEL GLADNEY; DAVIS YOUNG;
BRUCE SCOTT; CHRIS LEFEVER; DASHEL
STROBERT; VINCENT KEMP; LARRY         No. 96-7402
BOBEAN; ROYCE MAURICE COLLINS;
JOHN BRINSON; GARY L. MOORE;
JAME A. KHALIQ; LESTER YOUNG;
PHILIP H. TANNER; MICHAEL LANDRY;
DONCHELL WADE BLATCH; WILLIAM R.
SMITH; MARK T. LARSEN;
KAHIM KHAMIL MUHAMMAD; ADRIAN
HICKS; MATIN ABDUL ALI MUNTAQIM
a/k/a Marshall L. Land; YUSUF AHMAD
ABDULLAH MUHAMMAD; HEYWARD
HARRISON, JR.; BARRY ALAN FOWLER;
RAHEEM ABDULLAH AL-RAQIB;
JAMES B. PATTERSON; DON ERIC
ROBERTSON; TYRONE MITCHELL;
OMAR ABDEL AL NUMIT a/k/a John
James Bell; CECIL ALLEN SIMMONS;

              5
JOSEPH T. JACKSON; WILLIE GARY;
KOJO SOWETO AMEEN;
MALCOM OMAWALE ABDULLAH; GERALD
GARNER; QUASH A. ABBASS a/k/a
Charles James Lee a/k/a Rush Abdul
B. Ali Abu Abbass; GREGORY L.
FENNELL; RAS KOLONJI MUTATA
KAFELE; EDWARD BULL; FREDDIE GREEN;
UTAMU MFUME; CURTIS A. NICHOLAS;
JIMMY L. BELTON; KEVIN SMITH;
RAS NJONJO AFI KHAFRE; FRANK J.
BURGESS; EDDIE L. HALL; STEVEN
PHILLIPS; THEODORE HARRISON, JR.;
KEVIN SMITH; RODERICK DENNIS FOLKS;
LLEWELLYN NELSON; LUMMIE HEARINS;
SHAKA MACUMBA ZULU X a/k/a
Michael W. Montgomery; GREGORY
CAMPBELL; GREGG L. RAY; RUFUS
MULDROW; KHAYRI ABDULLAH
MUHAMMAD; DERRELL EDWARDS;
DONALD LLOYD; TIMOTHY C. BAKER;
AHMAD M. MUJIHADIN a/k/a Robert
Frost; TAFARA MOYENDA a/k/a Robert
Frost; JEROME WILLIAMS; ELVIS C.
TAYLOR; EVERTON BIN CROSBY;
WILLIAM J. COPELAND; OWEN
HENDERSON; CHARLES SERGIO HAGLER,
JR.; COLVILLE BRISSETT; AHMAD KANS
ABDUL SATTAR; MARCHS A. JOSEPH;
MIKAIL ABDULLAH; RONNIE BRIGHTMAN;
TERRY MICHAEL CASSELL,
Plaintiffs-Appellees,

and

              6
TOMMY E. BLACKMON; WILLIAM
WHALEY; REGINALD R. FERGUSON;
MICHAEL CAMPBELL; VAN TYLER, JR.;
ISMAIL ABDUR RASHID; MACK ALLEN
DAVIS,
Plaintiffs,

and

UNITED STATES OF AMERICA,
Intervenor-Appellee,

v.

EDSEL T. TAYLOR, Warden; ROBERT
WARD, Warden; JAMES ROBINSON, ASU
Supervisor; GERALDINE MIRO, Warden;
LAURIE BESSINGER, Warden; CHAPLAIN
SCOTLAND; J. P. HALL; GLYNN
SHERMAN, Chaplain; JIM BEAM, Warden;
OSCAR FAULKENBERRY; C. J. CEPAK,
Warden; VAUGHN JACKSON; WILLIAM
WELDON, Warden; WILLIAM DAVIS,
Warden; GEORGE MARTIN, III; TONY
STRAWHORN; SAM D. O'KELLEY; MILAN
O'BRADOVICH; ELAINE ROBINSON,
Deputy Warden; JOSEPH BLACK, Deputy
Warden; PHILIP MCLEOD; LARRY
BATSON; CLARENCE BENJAMIN; R.
WOODBERRY; FRED THOMPSON; OFFICER
MARTIN; N. MCLENDON; IRC BROWN; R.
ADAMS; MORRIS ELMORE; JOHN PATE;
PAUL BUTLER; JOHN MAXEY; J. D.
WESSINGER; FRANK MADDOX; SERGEANT
CASEY; T. WHITE; CORRECTIONAL
OFFICER MANIGO; W. RICHARDSON; E.
SPIGNER; R. RICE; P. LITTLE;

              7
CORRECTIONAL OFFICER LEE; S.
CHISHOLM; N. MCFADDEN; S.
MUHAMMAD; GARY BUTTS; SIX
UNKNOWN CORRECTIONAL OFFICERS IN
"RIOT" UNIT; BOBBY RUTHERFORD;
JAMES SAVAGE; RICHARD BUNDRICK;
NATALIE WILLIAMS; WILLIAM MARTIN;
TERREL CANNON, SR.; W. RICHARDSON;
REGGIE ROUSE; DR. BOOLWARE; SUSAN
HILTON; JOHN W. PORTER; RAY REESE;
YOHANCE MOYENDA; LT. FNU; SGT.
FITTS; DEPUTY WARDEN MCCANTS;
WARDEN MONTGOMERY; BERNARD
WALKER, Deputy Warden; MARVIN T.
JARRETT; RILEY JAMES; RICARDO GRANT;
YASIN ABDUL-HAKIM; ABREHAM
PEOPLES,
Defendants-Appellants,

and

SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; STATE OF SOUTH
CAROLINA; DAVID BEASLEY, Governor;
MICHAEL MOORE, Director, South
Carolina Department of Corrections;
OMAR SHAHEED; TERRY BROOKS; RALPH
MEDLOCK,
Defendants.

              8
Appeals from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CA-95-1281-6-3AK, CA-93-1603, CA-94-1388, CA-95-530,
CA-95-1396, CA-95-1397, CA-95-1293, CA-95-1417, CA-95-1418,
CA-95-1473, CA-95-1494, CA-95-1499, CA-95-1540, CA-95-1558,
CA-95-1559, CA-95-1560, CA-95-1567, CA-95-1583, CA-95-1584,
CA-95-1617, CA-95-1619, CA-95-1628, CA-95-1667, CA-95-1670,
CA-95-1679, CA-95-1681, CA-95-1686, CA-95-1687, CA-95-1725,
CA-95-1726, CA-95-1734, CA-95-1735, CA-95-1757, CA-95-1765,
CA-95-1768, CA-95-1807, CA-95-1812, CA-95-1813, CA-95-1816,
CA-95-1836, CA-95-1839, CA-95-1840, CA-95-1841, CA-95-1855,
CA-95-1857, CA-95-1861, CA-95-1864, CA-95-1865, CA-95-1875,
CA-95-1876, CA-95-1879, CA-95-1935, CA-95-1968, CA-95-1971,
CA-95-1992, CA-95-2049, CA-95-2050, CA-95-2100, CA-95-2105,
CA-95-2120, CA-95-2121, CA-95-2122, CA-95-2123, CA-95-2124,
CA-95-2153, CA-95-2212, CA-95-2214, CA-95-2274, CA-95-2322,
CA-95-2562, CA-95-2587, CA-95-2591, CA-95-2933, CA-95-2984,
CA-95-3064, CA-95-3105, CA-95-3143, CA-95-3200, CA-95-3347,
CA-95-3410, CA-95-3484, CA-95-3912, CA-95-3969, CA-95-4028,
CA-95-4064, CA-95-4072, CA-96-569, CA-96-572, CA-96-574,
CA-96-595, CA-96-682, CA-96-755, CA-96-924, CA-96-931,
CA-96-945, CA-96-1338, CA-96-380, CA-96-661)

Argued: April 8, 1998

Decided: June 23, 1998

Before ERVIN and HAMILTON, Circuit Judges, and OSTEEN,
United States District Judge for the
Middle District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Hamilton wrote the opinion, in
which Judge Ervin and Judge Osteen joined.

_________________________________________________________________

COUNSEL

ARGUED: Patrick James Flynn, UNIVERSITY OF SOUTH CARO-
LINA SCHOOL OF LAW, Columbia, South Carolina, for Appellants.

                   9
David Clifford Eckstrom, NEXSEN, PRUET, JACOBS & POL-
LARD, L.L.P., Columbia, South Carolina, for Appellees. ON
BRIEF: Thomas C.R. Legare, Jr., NEXSEN, PRUET, JACOBS &
POLLARD, L.L.P., Columbia, South Carolina; Andrew F. Linde-
mann, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia,
South Carolina; James M. Brailsford, III, ROBINSON, MCFADDEN
& MOORE, P.A., Columbia, South Carolina, for Appellees.

_________________________________________________________________

OPINION

HAMILTON, Circuit Judge:

This case arises from complaints filed by approximately 100
inmates confined by the State of South Carolina (the Inmates) against
the South Carolina Department of Corrections (the Department) and
various state officers and prison officials (collectively, the Defen-
dants). The Inmates are Muslims, Rastafarians, Native Americans,
and other individuals who are challenging a grooming policy that
requires all male inmates to keep their hair short and their faces
shaven (the Grooming Policy). The Inmates claim that the Grooming
Policy forces them to compromise their religious beliefs and prac-
tices, and therefore violates their rights guaranteed by the Free Exer-
cise Clause of the First Amendment. U.S. Const. amend. I. Because
we conclude that the Grooming Policy does not violate the Inmates'
free exercise rights, we affirm the grant of summary judgment in
favor of the Defendants.

I

Soon after his appointment in 1995 as Director of the Department
of Corrections, Michael Moore instituted a prison reform program
that included the Grooming Policy at issue in this case. The Grooming
Policy requires, inter alia, that all male inmates keep their hair short
and their faces shaven. Braids, plaits, mohawks and other "extreme"
hair styles are prohibited. Neatly-groomed mustaches are permitted,
but beards are forbidden unless the inmate has a medical condition
that would be aggravated by shaving.

                    10
Moore implemented the Grooming Policy in order to address con-
cerns about gang activity, prison security, and prisoner discipline.
Moore believed that prisoners used extreme hairstyles and a lack of
grooming to symbolize their defiance to prison authority. This, in
turn, made it more difficult to maintain order and discipline. Simi-
larly, prison gangs tried to intimidate correctional officers and victim-
ize other inmates, and officials were aware that prison gangs used
hairstyle to maintain group identity. In addition, long hair, extreme
hairstyles and beards allowed inmates to change their appearance
quickly. A pictorial demonstration in the district court illustrated just
how quick and drastic the change in appearance could be. Prison offi-
cials were concerned that inmates could use this technique to avoid
capture in the event of escape, or avoid detection or identification if
they committed a crime in prison. Finally, prison officials were aware
of numerous incidents where inmates had hidden drugs, weapons and
other dangerous contraband in their long hair or dreadlocks.

No prisoners are forcibly shaved or shorn. Instead, those inmates
who refuse to comply with the Grooming Policy are reclassified to a
more restrictive security level and moved to a higher security cell.

The Inmates each filed separate pro se complaints in the United
States District Court for the District of South Carolina under 42
U.S.C. § 1983, the Religious Freedom Restoration Act (RFRA), 42
U.S.C. §§ 2000bb to 2000bb-4, and the First Amendment to the
United States Constitution, alleging that the Grooming Policy violated
their right to free exercise of religion. The district court consolidated
the cases to allow the challenges to be heard in one proceeding. The
Defendants, on the other hand, challenged the constitutionality of
RFRA, and the United States intervened to argue for RFRA's consti-
tutionality.

The parties filed cross-motions for summary judgment. On July 17,
1996, the district court entered an order granting the Defendants'
motion, upholding the Grooming Policy under both RFRA and the
First Amendment.* After the Inmates filed their notice of appeal, the
_________________________________________________________________
*The district court also granted summary judgment to the defendants
sued in their official capacities because they were entitled to immunity

                     11
Defendants cross-appealed the constitutionality of RFRA. On June
25, 1997, the Supreme Court handed down its decision in City of
Boerne v. Flores, 117 S. Ct. 2157 (1997), holding RFRA to be uncon-
stitutional. As a result of Flores, we now hold that the Inmates'
RFRA claims and the Defendants' cross-appeal are moot.

II

A

We review the district court's grant of summary judgment de novo.
See Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167
(4th Cir. 1988). Summary judgment is appropriate when the plead-
ings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to judg-
ment as a matter of law. See Fed. R. Civ. P. 56(c).

B

The Free Exercise Clause, which has been made applicable to the
States through the Fourteenth Amendment, see Cantwell v.
Connecticut, 310 U.S. 296, 303 (1940), provides that "Congress shall
make no law . . . prohibiting the free exercise" of religion. U.S. Const.
amend. I. Accordingly, the clause forbids state governments from
adopting laws designed to suppress religious beliefs or practices. See
Church of the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 523
(1993). In struggling to define the limits on government action that
impacts the exercise of religion, the Supreme Court has formulated
several different tests. See, e.g., Employment Division, Dep't of
Human Resources v. Smith, 494 U.S. 872, 876-79 (1990) (formulating
a "generally applicable regulation" test), and O'Lone v. Estate of
_________________________________________________________________
under the Eleventh Amendment, and granted summary judgment to the
defendants sued in their individual capacities because they were entitled
to qualified immunity. The Inmates do not contest these rulings on
appeal; they now seek only prospective, injunctive relief from the
Grooming Policy. Consequently, the Department of Corrections and the
State of South Carolina are the only Defendants involved in this appeal.

                     12
Shabazz, 482 U.S. 342, 349 (1987) (formulating a"reasonably related
to legitimate penological interests" test). In their briefs and oral argu-
ments, the parties expended significant energy disputing whether pris-
oner cases such as the one at bar should be governed by O'Lone or
by the Supreme Court's more recent decision in Smith. However,
because we conclude below that the Grooming Policy is valid under
either approach, we decline to resolve that dispute at this time.

1

The Supreme Court held in Smith that a neutral, generally applica-
ble law does not offend the Free Exercise Clause, even if the law has
an incidental effect on religious practice. See Smith, 494 U.S. at 876-
79; see also American Life League, Inc. v. Reno , 47 F.3d 642, 654
(4th Cir. 1995) (explaining Smith). A law is considered neutral if it
proscribes conduct without regard to whether that conduct is reli-
giously motivated or not. See id. If the law makes no distinction
between action based on religious conviction and action based on sec-
ular views, it is a generally applicable law, neutral toward religion
and not violative of the First Amendment. See id. The Grooming Pol-
icy satisfies these requirements.

The Grooming Policy requires all male inmates, regardless of their
religious views or beliefs, to keep their hair short and their faces
shaven. It is clear from the record that the Grooming Policy was
implemented to help eliminate contraband, reduce gang activity, iden-
tify inmates, and maintain order in South Carolina's prisons. There is
no suggestion that the Grooming Policy was enacted to burden any-
one's free exercise rights, or was at all motivated because of the reli-
gious beliefs or practices of any inmate. Thus, although the Grooming
Policy may have an incidental effect of preventing the Inmates from
wearing their hair and beards as their religion prescribes, under Smith,
the Grooming Policy is a neutral and generally applicable regulation
and, therefore, does not violate the Free Exercise Clause.

2

In O'Lone, the Supreme Court held that a prison regulation that
impinges on an inmate's free exercise rights is valid if it is reasonably
related to legitimate penological interests. See O'Lone, 482 U.S. at

                     13
349 (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). We assume
for purposes of this case, without deciding, that the Grooming Policy
infringes on the Inmates' sincerely held religious beliefs. The thresh-
old issue is, therefore, whether the Grooming Policy is reasonably
related to legitimate penological interests.

O'Lone identified several factors relevant to this reasonableness
determination: (1) a regulation must have a logical connection to
legitimate governmental interests invoked to justify it; (2) the inmates
should have alternative means of exercising their religious rights; and
(3) accommodating the inmates' rights should not severely impact
other inmates, prison officials and allocation of prison resources gen-
erally. See id. at 350-53. The Grooming Policy at issue in this case
satisfies each of these factors.

First, the record is clear that the Grooming Policy was enacted to
suppress contraband, limit gang activity, maintain discipline and
security, and prevent inmates from quickly changing their appearance.
It cannot be gainsaid that these are legitimate--indeed, compelling--
governmental and penological interests. Moreover, the Grooming Pol-
icy logically serves those interests because inmates may no longer
hide contraband in long hair or dreadlocks, use beards or hair style as
gang identifiers, or alter their appearance with a quick shave or hair-
cut. Second, the inmates do not dispute that they are permitted to
practice other tenets of their religion; they therefore have alternative
means of exercising their religious rights. Finally, the record shows
that searches of inmates with long hair are less effective and more
time consuming than searches of inmates with short hair. Accommo-
dating the Inmates' religious practices may therefore result in
increased contraband and less safety for guards and inmates, and
require the hiring of additional guards.

We reject the Inmates' suggestions that the Department should use
less restrictive means to achieve its desired goals. O'Lone established
a rational relation test: once the Department demonstrates it is pursu-
ing a legitimate governmental objective, and demonstrates some mini-
mally rational relationship between that objective and the means
chosen to achieve that objective, we must approve of those means.
See id. at 349. Because we conclude that the Department's Grooming
Policy is an eminently rational means of achieving the compelling

                    14
governmental and penological interests of maintaining order, disci-
pline and safety in prisons, we uphold the Grooming Policy under
O'Lone.

3

Our decision in Gallahan v. Hollyfield, 670 F.2d 1345 (4th Cir.
1982), does not require a different result. In Gallahan, we struck
down a Virginia prison regulation which required all inmates to cut
their hair so that it did not extend below the top of the collar. Id. at
1346-47. In reaching this decision, we held that a prison regulation
which infringes upon a prisoner's free exercise rights must be "sub-
stantially justified" by considerations of prison safety, discipline, and
order. Id. at 1346. Furthermore, we found the asserted justifications
for the Virginia prison regulation--that long hair could be used to
shroud an inmate's features and prevent quick identification; could
provide a hiding place for contraband; and is unsanitary--to be
"overly broad" or "lacking in substance." Id. at 1346.

As the Inmates tacitly concede, the test developed in Gallahan is
inconsistent with the Supreme Court's tests set forth in O'Lone and
Smith. Accordingly, the Gallahan test is no longer good law in this
circuit. Nonetheless, the Inmates claim that the asserted justifications
in this case, which are similar to the asserted justifications in
Gallahan, are "overly broad" or "lacking in substance." We disagree.
The evidence in this case is overwhelming that the Defendants were
addressing actual dangerous situations that had arisen in South Caro-
lina prisons, situations that would be addressed effectively through
the Grooming Policy. Accordingly, Gallahan is also distinguishable
on its facts.

III

For the reasons stated above, the district court's order granting
summary judgment in favor of the Defendants is hereby

AFFIRMED.

                     15